Judgment reversed on the law and a new trial granted, with costs to the appeHant to abide the event, on the ground that the testimony of the plaintiff as to the condition of oil upon the floor where the floor in general appeared to have been freshly oiled and in relation to pointing out the condition to the manager of the defendant, taken with all the testimony in the case, was sufficient to entitle the plaintiff to go *916to the jury. All concur, except Taylor, J., who dissents and votes for affirmance. [See Laundrie v. Grant Co., ante, p. 904.]